Citation Nr: 1219876	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  11-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 2006 to October 2006 and from October 2007 to October 2008.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the Veteran's service-connection claim for tinnitus.


FINDING OF FACT

The evidence of record demonstrates that the Veteran's tinnitus is related to his active duty military service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty military service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. 

A VCAA notice letter regarding the Veteran's tinnitus claim was sent to the Veteran in December 2010.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative, and declined an opportunity to testify at a personal hearing.

Relevant Law and Regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d)  (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under § 3.03(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburne v. West, 12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

In essence, the Veteran contends that he has a current tinnitus disability that was caused by acoustic trauma sustained during his most recent period of active duty service from October 2007 to October 2008.  In particular, the Veteran asserts that he worked in close proximity to combat noise, to include mortar fire, while serving as a medic during his deployment to Iraq.  See the June 2011 QTC examiner's report, page 1.

With respect to Shedden element (1), current disability, the Veteran underwent a QTC fee-based audiology examination in June 2011, and was pertinently diagnosed with "bilateral persistent tinnitus."  See the June 2011 QTC examiner's report, page 2.  The Veteran's treatment records also demonstrate that the Veteran complained of ringing in his ears on two prior occasions in July and August 2010.  See the July 2, 2010, OEF/OIF Primary Care Provider Note, pages 2 & 5; the August 2010 Audio Consult.

The Board notes that, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.    
See Charles v. Principi, 16 Vet. App. 370 (2002).  To that end, the Board has no reason to doubt that the Veteran currently experiences ringing in the ears.  Based on all of the above, the Board finds that a current tinnitus disability exists, and that the first element of service connection is satisfied.

With respect to element (2), in-service disease or injury, the Board initially notes that the service treatment records do not reflect that the Veteran complained of, or was diagnosed with, tinnitus at any time during his active duty service.  The Veteran has nevertheless asserted that he experienced acoustic trauma from combat-related noise exposure while serving as a medic in Iraq.

The Veteran's DD-214 confirms he served as a health care specialist in Iraq, during his most recent period of active duty.  Although "health care specialist" is not a military occupational specialty for which the VA typically concedes exposure to military noise, the Veteran has provided statements suggesting that his experience was not typical, and that while stationed in Iraq, he was exposed to combat-related noise from mortars.  Indeed, the Veteran is competent to attest to his own in-service experiences.  Cf. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Crucially, the RO has already awarded the Veteran service connection for posttraumatic stress disorder (PTSD) based in part on a finding that he experienced fear of death while working in close proximity to combat action in Iraq.  See the RO's July 2011 rating decision, page 2.  In this connection, the Board finds no reason to doubt that the Veteran also experienced acoustic trauma from combat-related noise in performance of his duties.  Thus, in-service injury to the ears is conceded, and the second element of service connection is satisfied.

With respect to element (3), causal relationship, the June 2011 QTC examiner pertinently indicated after review of the record that the Veteran's tinnitus is at least as likely as not associated with the his exposure to military noise.  See the June 2011 QTC examiner's report, page 2.  There is nothing in the record to indicate a different, non-service related, cause for tinnitus.  The Board adds that the Veteran in this case has some medical training and experience, and he also linked his exposure to noise to his diagnosis of tinnitus.  Thus, based on the Veteran's competent and credible assertions that he was exposed to military noise and now suffers from tinnitus, as well as the positive medical nexus opinion issued in June 2011, the Board finds that the evidence in the record supports a finding that the tinnitus was caused by the Veteran's service.  The benefit sought on appeal is allowed.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for tinnitus is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


